

115 HR 936 IH: Special Priority on Aircrafts and Coverage Equity Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 936IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Bilirakis (for himself, Ms. Norton, and Mr. Vela) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to establish a space-available transportation priority for
			 veterans of the Armed Forces who have a service-connected, permanent
			 disability rated as total.
	
 1.Short titleThis Act may be cited as the Special Priority on Aircrafts and Coverage Equity Act of 2017 or SPACE–A. 2.Transportation on military aircraft on a space-available basis for disabled veterans with a service-connected, permanent disability rated as total (a)Availability of transportationSection 2641b of title 10, United States Code, is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e) the following new subsection (f):
					
						(f)Special priority for certain disabled veterans
 (1)The Secretary of Defense shall provide transportation on scheduled and unscheduled military flights within the continental United States and on scheduled overseas flights operated by the Air Mobility Command on a space-available basis for any veteran with a service-connected, permanent disability rated as total on the same basis as such transportation is provided to members of the armed forces entitled to retired or retainer pay.
 (2)The transportation priority required by paragraph (1) for veterans described in such paragraph applies whether or not the Secretary establishes the travel program authorized by this section.
 (3)In this subsection, the terms veteran and service-connected have the meanings given those terms in section 101 of title 38.. (b)Effective dateSubsection (f) of section 2641b of title 10, United States Code, as added by subsection (a), shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act.
			